Cite as: 549 U. S. ____ (2006)                              1

                             Opinion in Chambers

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 06A592
                                   _________________


  RODGER STROUP, DIRECTOR, SOUTH CAROLINA 

    DEPARTMENT OF ARCHIVES AND HISTORY, 

       ET AL. v. THOMAS L. WILLCOX ET AL. 


                       ON APPLICATION FOR STAY
                              [December 18, 2006]
   CHIEF JUSTICE ROBERTS, Circuit Justice.
   The State of South Carolina and Rodger Stroup, the
director of the State’s Department of Archives and His
tory, apply for a stay of the judgment issued by the Court
of Appeals for the Fourth Circuit pending the filing and
disposition of a petition for writ of certiorari in this Court.
Their request fails to meet our standard for such relief.
See Barnes v. E-Systems, Inc. Group Hospital Medical &
Surgical Ins. Plan, 501 U. S. 1301, 1302 (1991) (SCALIA, J.,
in chambers).
   Moreover, a request for extraordinary equitable relief is
certainly undermined when the central argument pressed
was only mentioned by applicants in passing in the court
below. Applicants’ request is based almost exclusively on
the Court of Appeals’ failure to certify to the Supreme
Court of South Carolina contested questions of state prop
erty law. In their initial submission to the Court of Ap
peals, however, applicants requested that the court rule on
the merits of the matter. They merely noted that certifica
tion “is an option for [the] Court if it wants guidance from
the South Carolina Supreme Court.” Brief for Appellants
in No. 06–1179 (CA4), p. 37, n. 9.
   Accordingly, the request for a stay is denied.